DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-13, 17-21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Ultrasoft microgels displaying emergent platelet-like behaviours, Nature Materials, 2015, pg 2) in view of Weinnovate Biosolutions (WO2018/015976).
Brown discloses a highly deformable microgel comprising at least one ultra-low crosslinked polymer (deformable, ultralow crosslinked poly(N-isopropylacrylamide-co-acrylicacid)microgel; page2, third paragraph), fibrin-binding moiety (microgels functionalized to bind fibrin; page2, fourth paragraph).
Brown does not disclose the inclusion of at least one antimicrobial metallic nanoparticle.
Weinnovate discloses inclusion of at least one antimicrobial metallic nanoparticle (antibacterial silver nanoparticles; page5, lines5-9). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Brown to include the nanoparticles of Weinnovate, as the disclosure of Brown concerns wound treatment (wound site targeting; page2, fourth paragraph), and it is taught by Weinnovate that the nanoparticles are effective antimicrobials at wound sites (silver nanoparticles act as effective antibacterial agent at wound; page§, lines5-9).
Brown further discloses wherein the ultra-low crosslinked polymer comprises a polyacrylamide, a poly(acrylicacid) (ultralow crosslinked poly(N-isopropylacrylamide-co-acrylicacid) microgel; page2, third paragraph), a polyethyleneglycol, a polyvinylalcohol, polysaccharide, a polyvinylpyrrotidone, or a copolymer thereof.
Brown further discloses whereintheultra-low crosslinkedpolymer comprises a poly(acrylamide/acrylicacid)copolymer (ultralow crosslinkedpoly (N-isopropylacrylamide-co-acrylicacid) microgel; page 2, third paragraph).
Finally, where the skilled artisan is formulating the antimicrobial gel, it would have been obvious to vary the order of adding each agents to optimize the nanoparticle dispersion within the gel.
Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-6, 10-13, 17-21, 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,195,304 in view of Weinnovate Biosolutions (WO2017/015976). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘304 does not include the addition of metallic nanoparticles. As discussed above Weinnovate Biosolutions teaches the use of metallic nanoparticles as antimicrobial agents for wround treatment. It would have been obvious to add metallic nanoparticles to the gel of ‘304 to improve the antimicrobial properties of the wound treatment gel.
Claims 1-6, 10-13, 17-21, 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/266,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘312 does not include the addition of metallic nanoparticles. As discussed above Weinnovate Biosolutions teaches the use of metallic nanoparticles as antimicrobial agents for wround treatment. It would have been obvious to add metallic nanoparticles to the gel of ‘304 to improve the antimicrobial properties of the wound treatment gel.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612